COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                            §

 P.F. AND WIFE, J.F., AS NEXT                  §              No. 08-16-00134-CV
 FRIENDS OF THEIR DAUGHTER I.F.,
                                               §                 Appeal from the
                      Appellants,
                                               §               442nd District Court
 v.
                                               §            of Denton County, Texas
 S.S., S.S., AND S.S.,
                                               §               (TC# 16-03909-442)
                         Appellees.
                                            §
                                          ORDER

       The Court GRANTS the Appellants’ third motion for extension of time within which to

file the brief until October 27, 2016. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANTS’ BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Christopher A. Payne, the Appellants’ attorney,

prepare the Appellants’ brief and forward the same to this Court on or before October 27, 2016.

       IT IS SO ORDERED this 13th day of October, 2016.

                                                    PER CURIAM

Before McClure, C.J., Rodriguez and Hughes, JJ.